142



OFFICE OF THE ATTORNEY GENERAL OFTEXAS
                  AUSTIN
Honorable V. EL Coar, Fags 2


              You further state in your letter of September12,
.h,       that %n  the 11th day ot September, 1939, the Con&s-
BiOLWC8'     court   passed an ocdsr whereby it xas    QUthor&ed      to
UrplOO a lawpsr to represwt the three preoinota in Blanao
OoWItf in the above mentioned law sPit to be peld out of
uowlty mand8.” The question you ask 1~ as foll~war
              "18 thu County authorized to employ counsel fn a       '/
              ease of this Mn4.snd pap his .res out of County ms7y:.
          Cur answer to yOur queatIon is that the Com&&onsrs*
COPrt Of Blanoo County is authorized to employ oounsel ln a easa
Of-this kLn6 to represent the Comm5.esionersVCourt nnd to pay
htef~       00t   0f 00unty   fya6.

              In the cam  of City Natlonel   Dank    of Austin     v. Primltlio
uounty,     sa s. %. 775, it nap held t&at   the Cdssioners*           Court
vn8 adhorizea to hire oouhsel to represent the CommSs&ouers*
@art %n a suit ahioh was brought against the County 3udge amI
th* Oonnisslonersto enjofn alleged i&legal aotlon of the Wm.im-
~d01~0r8*    t-art ~IXXVMIOYSO~; tb 00utf'aSat      0r PXWJ~MO      c0wy
 ft0aFort     Davis to Nanga. The court held
                                          that while t&a suit
 mS 0tinal.l~ against the defetiante as individuals, it was
 d@rigPQ to oontrol the performanoe oi their offioial sots, and
.awerore  wa8 a matbsr.of oonpem to the oounty. In thls~oonneo-
tibnths      oourt sa1d.r
              While it was nominally a ault against them as indl-
              viduals, lte'design and effeot maa to obstruot aad
              oontrol the prr0rrrmnoa  0r their oAY'ilcia1 acts,~and
              we are not disposed to hold In suoh a oaae t&t they
              muat 30 nothiry5toward6 defendin+;such stilt,   or must
              miploy connael.at .t&Lr i)~inexpense. They had power
             .,toemploy oounael,~and.~o defray the reasonable
              orpenm thereof   out of the county x32nd8.~
          The court also held that the right to employ OouMel
us not dependent upon whether the order Or the Cok!&stiOners'
Court uhiC!iwas under attnok was valid or invalid. On thl.6point
the oourt suid:

              "The validity of their acts was not afl‘eotedby the
              faot tbnt they were dot8ken. or thhf there was an
              adveree de&slon of the question. It baasbeon fre-
              quently herd thet the poaar cannot be measured by 'auoh
              a rule.W
          The disposition 0f that partion Of the Count3   rOad and
bfidge fund oon&stin(S of automobile Ee&Stration   fees iS 00n-
trolled by &tiole fit375a&Corthe kevisvd Civii Stat\ltes,   and is
                                                                        144



Eoaorabls v. B. war,     Page a



a~ttel~mbiohlio~withfntb                  jurldiotlon #the




            &   UhtribWifoA    of the autmobl1.orq#atratLon f&8
bmio~.    to the oouaty road md bii@e fund is a hatter        ot
~OM@TD to the aty.       Tha suit in'thaDirtriotC6urttr a
muitlto rr8traiAtb OouAt Ju4Jp end ths oosmlssloAerr        in thm
pmforran~ofthdr      ofrioIal Urrtioa.Wearm thenfonoftk
opbdon that the Ommieolo~~?8*Omit has thm autborit~tohk-8
ooum8elto PeprmmAt the OawAls~iomrr'ootut      In thm maltnfomd
tclryour latter. It I~wallnttledthatths ooankniaaord
ooh~tohava.thmpouertoUroaortnacb]:tonprwent         theoouaty
trr.aatten that ainotly aoaoarathe @@aaty busixwm.       Maam vr
8O*grt, m 'M. 888, 860 81 Wq bl8t 86&=8tOA' @Ilit         1. -@Wh6A,
880 6. W. SSO0)Ct~bmava Dads, SS6 SC We 8088 Wuan-WarpeaYublbh-
ii= a. Vc 8UwA        &AAtf,   48 8. w. (86) 6%
            ml80 the ~&ullJ io     agab       tin Qaraiod.oAmr**
                                                               omxro,
lWEd%4'to      tb tie@ltiOABiAtb         ~tiOA,td#inoOtb
&pow      of tha ault ,&a to rt an&do or mvlao       am opde~ of the
~8dOAOd          mt     @tOtilt&iA. it8 CbfiOial OaPflatty, NO d0 AOt
klievo    that the raot that oaly thrme nmmbmra      dr the ctxmdeaioaer~~
Court are aado doimldaat8wauld affaotthe right of tlNOoaf&e-
8iolmr8'GourttoeaQlg8poeial                oowmoltoreprooenttbeC~*
aloaord court.~the eontraotofaaplo~nt howevervmlbhave to
be a ooatnot   to rcrp~AOAt  tho 0nmniaelon4srs* court arrl not a
oontraotto represent    the three preoinota whose oomieeionerr    82yt
namd as deetendants;   othervdee,,rrsdo not believe that thrrrewould
bm any lawful autborlty to,oxpenfl
                                 Funty funds iOr the hiring Of
Thorattorney.
                                          Very truly your0
                              AT&WI&         aEfmzAL OF T'lexAs